Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 1 of 9 PagelD #: 2
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

SEALED

 

 

 

United States of America )
Vv. )
) Case No.
) 1:19-mj-0349
Scott Alan Genung
)
Defendant(s)
CRIMINAL COMPLAINT
_ I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 5,:2019 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm

This criminal complaint is based on these facts:

See attached affidavit

if Continued on the attached sheet. PN i stir

ts Complainant’s signature
F

Daniel Shirley, SA, A

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 03/26/2019

 

_ Ll Judge 's signature
City and state: Indianapolis, IN Mark J/Dinsmore, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 2 of 9 PagelD #: 3

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Daniel Shirley, being duly sworn under oath, states as follows:

1,

INTRODUCTION
Your Affiant, Special Agent Daniel Shirley, is employed by the United States Department
of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) and has been so
employed since December 2000.
Your Affiant is a sworn Federal Agent empowered under the laws of the United States to
investigate violations of Federal firearm laws and has focused attention on the detection
and apprehension of individuals violating both Federal and State laws, including, but not
limited to, Title 18, United States Code, Section 922.
Your Affiant regularly conducts firearm related investigations and has experience
conducting interviews, making arrests and executing search warrants; which have resulted
in the seizure of both narcotics and firearms. Your Affiant completed an approximately
ten week Basic Criminal Investigator Training Program and an approximately fourteen
week New Professional Training Program with the ATF National Academy.
Your Affiant has personally conducted and/or assisted in numerous criminal investigations
involving weapons violations, and has received special training in the enforcement of
firearms laws concerning weapons violations as found in Title 18 of the United States
Code. I have testified in judicial proceedings and prosecutions for violations of firearm
and weapon laws. I have had conversations with convicted felons who possess firearms
concerning their methods of operation in the course of investigative interviews and have

participated in the execution of numerous search warrants relating to illegal firearm and

1
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 3 of 9 PagelD #: 4

weapon violations.

5. Based upon your Affiant’s training and experience and the facts set forth herein, your
Affiant submits there is probable cause to believe that SCOTT GEN G, a convicted
felon, was in possession on the dates en a ee
of firearms and ammunition, in violation of Title 18, United States Code, Section
922(g)(1).

6. The information contained in the following numbered paragraphs is either personally
known to your Affiant, relayed to your Affiant by other law enforcement officers, or
contained in law enforcement reports and other documents reviewed by your A ffiant.

BACKGROUND OF INVESTIGATION

7. The ATF Indianapolis Field Office began a criminal investigation into Scott Alan
GENUNG (W/M, DOB XX/XX/1976, SSN XXX-XX-6411) (hereinafter “GENUNG’”).

8. A public records search revealed a LinkedIn profile for GENUNG disclosing that he is
employed as “President” of ROMAR located at 8247 Indy Court in the City of Indianapolis,
Indiana, and also lists employment as “Customer Service” for G2 Sport Products which is
also located at 8255 Indy Court in the City of Indianapolis, Indiana. These business
addresses are physically located in the same building, and share common areas and access
from the interior of each. LinkedIn is a website used for professional networking and

contains individual profiles such as the one used by GENUNG.
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 4 of 9 PagelD #: 5

9.

10.

11.

12.

INVESTIGATION

Your affiant obtained a certified conviction record from Hamilton County Indiana Circuit
Court for Scott GENUNG for a felony conviction for Conspiracy to Commit Dealing in a
Schedule I, II, or III Controlled Substance in Hamilton County Indiana under cause number
29C01-0103-CF-20. GENUNG was sentenced to Twenty (20) years’ incarceration at
Indiana Department of Corrections relating to this conviction. A diligent search of public
records failed to disclose an expungement or restoration of rights for this conviction.
Your Affiant has conducted surveillance of G2 and GENUNG’s residence, as well as
overseen six (6) undercover operations at G2, where undercover law enforcement officers
(hereinafter UC) posed as customers. During surveillance, your affiant has observed
GENUNG accessing G2 outside the listed business hours, opening the store, and closing
the store. Some of these observations have been made when no other persons were
observed to be present at either G2 or ROMAR which are connected on the interior of the
building. |

GENUNG has been present and working at G2 during every undercover operation. These
interactions have happened on different days of the week, and at differing times during
business hours. During various UC interactions, GENUNG provided business cards for
G2 and told UC law enforcement officers, as well as other customers present during the
UC operations, to call him if they needed assistance with ordering firearms.

Law enforcement officers have observed GENUNG on multiple occasions during

undercover operations to be carrying a firearm on his person while working in the store.
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 5 of 9 PagelD #: 6

. 13.

14.

15.

On February 27th, 2019, a UC, posing as a customer, met GENUNG at G2. GENUNG
showed the UC multiple firearms that. were displayed for sale and subsequently sold the
UC one (1) firearm; a “Radical Firearms” 5.56 semiautomatic rifle.

On February 28th, 2019, a UC law enforcement officer, posing as a customer, met
GENUNG at G2. The UC officer told GENUNG that he was interested in a handgun to
shoot and perhaps another handgun to carry. GENUNG then retrieved a Sig-Sauer P365
9mm pistol from the firearms display case to show to the UC. While GENUNG was
holding this firearm, he told the UC, “This little guy here has a standard capacity of ten
rounds.” GENUNG further stated additional details about the firearm and said, “This is
my favorite gun right now...this P365...” GENUNG showed the UC multiple firearms
that were displayed for sale in the FFL, and subsequently sold the UC two (2) “Glock”
9mm pistols and two (2) boxes of ammunition (CCI 9mm and Sig Sauer 9mm).

During this operation, the UC observed that GENUNG was carrying a concealed firearm

in a holster on his right side that was partially covered by clothing. While conversing about

options for carrying a firearm, GENUNG motioned toward his right hip and explained how

he preferred to carry a firearm in a holster. GENUNG stated that, “I don’t carry it right
here, I carry back right here...” while motioning to various areas on the right side of his
waistband and back. The UC asked about inside-the-pants holsters, to which GENUNG

3°

replied, “I don’t have an inside-the-pant one on right now...” and explained how he
adjusted his holsters to draw a handgun more quickly. While conversing about holsters

and carry options, GENUNG briefly lifted the outside layer of his clothing, revealing a
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 6 of 9 PagelD #: 7

16.

17.

18.

19.

20.

holster on his waistband near his hip, containing a black handgun with a silver or gray
barrel visible inside the holster.

The UC asked GENUNG if there was a holster manufacturer he liked, to which GENUNG
replied, “I have a whole bunch that I use” while picking up several holsters from the wall
displays to show the UC. While showing one type of holster to the UC, GENUNG stated
that these type of holsters are the most comfortable for “the guns that I carry.” GENUNG
further showed the UC specific aspects of the various holsters that made carrying handguns
more comfortable.

During this same UC operation, the UC heard GENUNG and an unknown customer
discussing a shotgun on display with a sign describing it was a double barrel shotgun with
a 16-round capacity. The UC heard GENUNG tell the customer, “It’s not as heavy as you
think...I’ve held it and fired it full.”

On March 5th, 2019, a UC, posing as a customer, met GENUNG at G2. During the
interaction, GENUNG showed the UC multiple firearms that were displayed for sale.
GENUNG obtained a 9mm Sig-Sauer P365 pistol from the display cabinet and handed it
to the UC. GENUNG explained specific details about the pistol to the UC as he was
viewing it. The UC asked GENUNG if the pistol “shoots nice”, to which GENUNG
replied, “Oh god they’re beautiful...they really are...” GENUNG further explained that
he preferred the pistol with the extended magazine.

The UC observed that GENUNG was openly carrying a Sig Sauer pistol in a holster on his
right side while working in the store, and was observed by the UC handling multiple

firearms that were displayed for sale in the FFL, handing them to potential customers.

5
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 7 of 9 PagelD #: 8

21.

22.

23.

24.

GENUNG made further conversation about the type of firearm that he carries in the store
at work and the type(s) of firearms he carries when he isn’t working. GENUNG showed
the UC a .380 caliber pistol and a 9mm Sig Sauer pistol as he compared the two firearms.
The UC asked if he, GENUNG, would carry a .380 pistol. GENUNG responded, “I used
to carry .380’s before this...” while pointing to the 9mm Sig-Sauer pistol that he was
showing the UC.

The UC indicated that he was uncertain about which firearm to purchase, and stated, “I
notice you carry a full size...do you think I’m stupid to buy a small pistol?” GENUNG
replied, “There is a different gun for different situations...I don’t always carry a full size
pistol...But when I’m in a gun shop and people might come in and start shooting at me I
want more bullets...” GENUNG continued, “The gun I use for carry is a mid-size...It’s
not a full size...It’s not a compact...”

The UC purchased one (1) “Taurus” 9mm pistol, one (1) “Smith & Wesson” .38 caliber
revolver, and two (2) boxes of ammunition (CCI 9mm and American Eagle .38 caliber).
The UC asked for GENUNG’S cell phone number so that he could call regarding a future
purchase they discussed. GENUNG responded, “On that card you’ve got the shop number,
and those (numbers) are the owners...But if you call the shop or email the shop it goes to
everybody...but when you call the shop phone it makes my cell phone ring anyways...”
The UC indicated that he would call the number and ask for “Scott”, to which GENUNG
replied, “If you don’t get me just be like ‘hey where is Scott...?’” GENUNG further added,

“I’m the only one who knows what I’m doing anyways...”
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 8 of 9 PagelD #: 9

25.

26.

27.

On March 8th, 2019, two UCs, posing as customers, met GENUNG at G2. GENUNG
showed the UCs multiple firearms that were displayed for sale and subsequently sold one
of the UCs one (1) “Riley Defense”7.62 semiautomatic rifle. While viewing this firearm,
the UC intentionally struggled to insert the firearms magazine into the firearm in view of
GENUNG, and upon seeing this GENUNG walked the UC through how to load and unload
the firearm. Additionally, the UCs observed GENUNG complete the purchase of two
pistols utilizing the online NICS system to an unknown male customer. GENUNG had
purchasers complete an electronic version of ATF Form 4473 on an iPad. GENUNG
completed the electronic NICS check, ran cash register operations, and entered customer
information into a computer that was located at the firearms display counter facing the front
of the store.

During this same UC operation, one of the UCs inquired about a Stand Manufacturing,
model DP-12, double barrel pump shotgun that was on a display on a counter with a video
playing that demonstrated operation of the firearm. The UC asked GENUNG if he had
fired one of these firearms before, to which GENUNG replied that he had.

During this operation, GENUNG was observed to be openly carrying a Sig Sauer pistol in
a holster on his right side while working in the store. One of the UCs asked GENUNG
why he was wearing an old pistol on his hip when he had all of the nice firearms in the
store. GENUNG replied that he was in the shop all day bumping into the counter and

didn’t want to be wearing his good stuff and he stated, “I leave my nice stuff at home”.
Case 1:19-cr-00130-RLY-TAB Document 2 Filed 03/26/19 Page 9 of 9 PagelD #: 10

28. None of the firearms or ammunition that were purchased by the UCs are manufactured in
the State of Indiana, and by virtue of their presence in Indiana they had to have traveled in
and affected interstate commerce.

29. Your affiant has examined the firearms purchased by the UCs and determined that the
firearms appear to be designed to or capable of expelling a projectile by the action of an
explosive. Six (6) of the firearms purchased by the UCs are newly manufactured firearms
with the undercover purchase being the first time that these firearms have been sold to a
retail purchaser.

30. Based upon your Affiant’s training and experience and the facts set forth herein, your
Affiant submits there is probable cause to believe that SCOTT GENUNG, a convicted
felon, was in possession on the dates described above, and continues to be in possession

of firearms and ammunition, in violation of Title 18, United States Code, Section

he Shirley
Special Agent, Bureau of

Alcohol, Tobacco, Firearms and Explosives

922(g)(1).

 

Subscribed and sworn to before me this 26th day of March, 2019.

 
 

. -”
The on /Mlark J. Dinsmore
Uni dSiifes Magistrate Judge
Southern istrict of Indiana
